Citation Nr: 0918614	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  04-43 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for thyroid cancer due 
to radiation exposure.  

2.  Entitlement to service connection for prostate cancer due 
to radiation exposure.  

3.  Entitlement to service connection for skin cancer due to 
radiation exposure.  

4.  Entitlement to service connection for residuals, retained 
metallic fragments, left hand palm.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 
1951 to December 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2004, a 
statement of the case was issued in June 2004, and a 
substantive appeal was received in December 2004.

The Veteran requested a Board hearing; but cancelled that 
request by way of a March 2009 correspondence.     

The case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Prostate Cancer
The Board's review of the current record does not reveal a 
medical diagnosis of prostate cancer as claimed by the 
Veteran.  VA medical records do reflect some elevated PSA 
scores, but no actual diagnosis.  Under these circumstances 
and given the Veteran's repeated assertion that he has been 
diagnosed with prostate cancer, the Board believes a VA 
examination is appropriate to ascertain the exact nature of 
any prostate disorder. 

Thyroid cancer
The Board notes that it does not appear that the Veteran has 
been diagnosed with thyroid cancer.  However, the post 
service treatment records reflect that the Veteran does have 
a thyroid disability.  It has been has been diagnosed as 
hyperthyroidism and is being treated with antibiotics.  
Though the Veteran filed a claim for thyroid "cancer" the 
Board believes that the claim is meant to encompass the 
thyroid disability for which he is receiving treatment.  

Presumptive service connection due to radiation exposure is 
limited to thyroid cancer (as opposed to all thyroid 
disabilities).  However, though not subject to presumptive 
service connection, the Veteran's thyroid disability can be 
service connected if the Veteran's claim is supported by a 
competent medical nexus opinion.

As such, the Board finds that a VA examination is warranted 
for the purpose of determining the nature, extent, and 
etiology of the Veteran's thyroid disability.  The examiner 
should be asked whether it is at least as likely as not (a 50 
percent or more likelihood) that that the Veteran's thyroid 
disability began during or is causally linked to any incident 
of service, to include exposure to radiation.

Skin Cancer
The records reflect that the Veteran may have had skin cancer 
removed from his neck in 1967 and/or 1970.  A May 2004 
outpatient treatment report reveals that the Veteran had a 
skin biopsy that resulted in a diagnosis of actinic keratoses 
(a pre-cancerous lesion).  A March 2005 outpatient treatment 
report reflects a diagnosis of "History of squamous cell 
carcinoma and actinic keratoses."

The Board finds that a VA examination is warranted to 
determine the nature, extent, and etiology of the Veteran's 
skin disability.  The examiner should render and opinion 
regarding whether the Veteran's skin disability (to include 
skin cancer) began during or is causally linked to any 
incident of service, to include exposure to radiation.

Retained Metallic Fragments, Left Hand
The Veteran maintains that he has retained metallic fragments 
in his left hand as a result of an explosion of a 20 mm round 
on the USS Rio Grande in the spring of 1952.  He has 
requested a search of the ship's log book.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request a search of the ship logs of 
the USS Rio Grande for the period during 
the spring of 1952 for documentation of 
the incident involving detonation of 
ammunition which the Veteran claims 
resulted in retained metallic fragments 
in his left hand. 

2.  The Veteran should be afforded 
appropriate VA examinations for the 
purpose of determining the nature, 
extent, and etiology of the Veteran's 
claimed prostate cancer, current skin 
disability, thyroid disability, and 
retained metallic fragments in the left 
hand.  The claims file must be made 
available to the examiners for review in 
connection with the examinations.  Any 
medically indicated special tests or 
studies, to include x-rays of the left 
hand, should be accomplished, and all 
pertinent prostate, skin and thyroid 
disorders reported.  The appropriate 
examiner should also clearly report 
whether the Veteran has prostate cancer, 
skin cancer, and/or thyroid cancer. It 
should also be clearly reported whether 
there are retained metallic fragments in 
the left hand.    

As to any current prostate disorder, skin 
disorder, thyroid disorder and/or 
retained metallic fragments in the left 
hand, the appropriate examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that that the pertinent 
disability began during or is causally 
linked to any incident of service, to 
include exposure to radiation.  

The examiners are also requested to 
provide a rationale for any opinions 
expressed.   

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the claims can be granted.  
The Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



